Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 4/13/2022. Claims 1, 5-6, 10, and 21 have been amended. Claims 3-4, 17-18 have been cancelled. Claim 23 have been newly added. Claims 1-2, 5-16, 19-23 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-16, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (U.S. Pub No. 2011/0313987 A1), and McAteer et al (U.S. Pub No. 2017/0147635 A1), and further in view of Chen (U.S. Pub No. 2015/0347905 A1).


As per claim 1. Ghosh discloses a method performed by one or more computers, the method comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes); 
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data for the object being generated based inferences of user opinion derived from the tracked user accesses to the objects by the multiple different users (Par [0020, 0023]); 
identifying, by the one or more computers, a particular object of the objects indicated by the semantic graph (Par [0015]); 
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and 
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).
Ghosh discloses opinion data but silence tracking, by the one or more computer, accesses to the object by multiple different users; the opinion measure for the particular object being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object, wherein the aggregation combines sentiment determined from tracked user access to the particular object by a plurality of the multiple different users.
However, Chen discloses tracking, by the one or more computer, accesses to the object by multiple different users (Par [0004-0014]);
the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object (Par [0018-0019, 0021-0022]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Chen into the teachings of Ghosh as modified by McAteer in order to maximize the impact of the opinions (Par [0003]).As per claim 4, Ghosh discloses the method of claim 1, comprising receiving a request, wherein the identifying, determining, and providing are performed in response to receiving the request; wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing an aggregation sentiment scores for multiple users with respect to the particular object (Par [0015, 0021, 0042]). 
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0004]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Chen into the teachings of Ghosh as modified by McAteer in order to maximize the impact of the opinions (Par [0003]).As per claim 5, Ghosh discloses the method of claim 1, comprising receiving a request, wherein the identifying, determining and providing are performed in response to receiving the request (Par [0031, 0048]); and
 wherein the score is generated based on sentiment scores in the generated opinion data for a proper subset of the multiple users, the proper subset of the multiple users being determined based on the request (Par [0042-0045]). 
Ghosh discloses opinion data but silence about user sentiment. However, Chen discloses user sentiment (Par [0004]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Chen into the teachings of Ghosh as modified by McAteer in order to maximize the impact of the opinions (Par [0003]).
As per claim 6, Chen discloses the method of claim 1, comprising receiving a request associated with a particular user; wherein the opinion measure for the particular object is generated based on a (i) an opinion measure for the particular user with respect to the particular object (ii) an opinion measure for the particular user indicating sentiment of the particular user with respect to other users, and (iii) opinion measures of the other users with respect to the particular object (Par [0004, 0021-0022]).
As per claim 7, Ghosh discloses the method of claim 1, wherein the opinion measure for the particular document is based on opinion measures with respect to objects representing users associated with the document (par [0046]). As per claim 8, Ghosh discloses the method of claim 1, wherein the particular object represents a document, and the opinion measure is generated based on opinion measures for multiple objects that represent elements of the document or represent data referenced by the document (par [0046]). 

As per claim 9, Wren discloses the method of claim 1, wherein the output data is provided to a client device associated with a particular user, and wherein the opinion measure is generated based on opinion measures indicating sentiment of the particular user with respect to the multiple objects (Par [0051])As per claim 10, Chen discloses the method of claim 1, wherein the generating the opinion data comprises setting weights for connections in the semantic graph between individual users and the objects in the graph based on the inferences of user opinion derived from the tracked user access to the object by the respective users (Par [0004, 0021-0022]).As per claim 11, Ghosh discloses the method of claim 1, wherein the output data indicates a recommendation to a user or a response to a request from a user (Par [0014]). As per claim 12, Ghosh discloses the method of claim 1, comprising identifying multiple objects representing candidate search results for a query (Par [0014]); 
obtaining, for each of the multiple objects, (i) an opinion measure, based on the generated opinion data, indicating sentiment of one or more of the multiple users, and (ii) a relevance measure indicating relevance of the object with respect to the query; determining, for each of the multiple objects, a combined measure based on the opinion measure for the object and the relevance measure for the object; and ranking the multiple objects based on the combined measures; wherein the output data indicates a highest-ranking subset of the multiple objects (Par [0042-0045]). 
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 13, Ghosh discloses the method of claim 1, wherein generating the opinion data comprises generating opinion data indicating user sentiment of each of multiple users with respect to the objects of each of multiple users (Par [0015, 0021, 0042]).As per claim 14, Ghosh discloses a system comprising: 
one or more computers; and one or more computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes);
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]);
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015])
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).
Ghosh discloses opinion data but silence tracking, by the one or more computer, accesses to the object by multiple different users; the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object.
However, Chen discloses tracking, by the one or more computer, accesses to the object by multiple different users (Par [0004, 0014]);
the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object (Par [0018-0019, 0021-0023]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ghosh as modified by McAteer in order to maximize the impact of the opinions (Par [0003]).
As per claim 15. The system of claim 14, comprising receiving a query; wherein the particular object is identified as representing a candidate search result for the query; and wherein providing the output data comprises providing search results that are selected based on the opinion measure for the particular object or are ranked based on the opinion measure for the particular document (Par [0014])As per claim 16. The system of claim 14, wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing the sentiment of a particular user with respect to the particular object (Par [0015, 0021, 0042]).
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).
As per claim 19, Ghosh discloses the system of claim 14, comprising receiving a request associated with a particular user; wherein the opinion measure for the particular object is generated based on a (i) an opinion measure for the particular user with respect to the particular object (ii) an opinion measure for the particular user with respect to user objects representing other users, and (iii) opinion measures of the other users with respect to the particular object (Par [0022-0023]).
As per claim 20. One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes); 
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]); 
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015]); 
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and 
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).
Ghosh discloses opinion data but silence tracking, by the one or more computer, accesses to the object by multiple different users; the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object.
However, Chen discloses tracking, by the one or more computer, accesses to the object by multiple different users (Par [0004, 0014]);
the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object (Par [0018-0019, 0021-0023]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Chen into the teachings of Ghosh as modified by McAteer in order to maximize the impact of the opinion (Par [0003]).

As per claim 21, Wren discloses the method of claim 1, comprising: tracking context information describing the contexts in which the accesses to the objects were made; and obtaining context data indicating a current context of the client device; wherein the opinion measure is generated based at least in part on an aggregation of multiple items opinion data for the particular object in which different opinion data for the particular object is weighted based on a level of similarity between the current context of the client device and the contexts of the tracked accesses from which the respective items of opinion data were generated (Par [005, 0049-0051]).

As per claim 22, Chen discloses the method of claim 1, wherein tacking the accesses to the objects by multiple different users comprises tracking different types of accesses to the objects; and wherein the aggregation of the portion of the generated opinion data is based at least in part on the types of accesses that tracking data identifies for the tracked user accesses (Par [0004, 0021-0022]).
As per claim 23, McAteer discloses the method of claim 1, wherein the context information describing the contexts in which the accesses to the objects were made indicates for each of the accesses, at least one of a location, task, document, or application associated with the access; and Wherein the context data indicating a current context of the client device comprises at least one of a location of the client device, a task performed by the client device, a document open at the client device or an application open at the client device (Par [0112]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-270-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 3, 2022



/THU N NGUYEN/Examiner, Art Unit 2154